EXHIBIT 10.10

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment to Employment Agreement (this “Amendment”) is made and entered
into as of the 24th day of March, 2005, by and between Gardenburger, Inc., an
Oregon Corporation (the “Company”), and Lori Luke (the “Executive”).

 

Preliminary Statements:

 


A.                                   THE COMPANY AND THE EXECUTIVE ARE PARTIES
TO AN EMPLOYMENT AGREEMENT, DATED AS OF FEBRUARY 26, 2004, PURSUANT TO WHICH THE
EXECUTIVE SERVES AS THE VICE PRESIDENT OF MARKETING OF THE COMPANY (THE
“EMPLOYMENT AGREEMENT”).


 


B.                                     THE PARTIES DESIRE TO AMEND THE
EMPLOYMENT AGREEMENT AS SET FORTH HEREIN.


 


C.                                     ARTICLE XIV OF THE EMPLOYMENT AGREEMENT
PROVIDES THAT THE EMPLOYMENT AGREEMENT MAY BE MODIFIED BY AN AGREEMENT IN
WRITING BETWEEN THE PARTIES THERETO.


 

Agreement:

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 


1.                                       PREAMBLE AND RECITALS: DEFINED TERMS. 
THE PREAMBLE AND RECITALS HEREINABOVE SET FORTH ARE INCORPORATED HEREIN AND MADE
A PART HEREOF.  EXCEPT AS OTHERWISE PROVIDED HEREIN, CAPITALIZED TERMS USED IN
THIS AMENDMENT SHALL HAVE THE MEANINGS ASCRIBED THERETO IN THE EMPLOYMENT
AGREEMENT.


 


2.                                       CHANGE IN CONTROL.  EFFECTIVE AS OF THE
DATE HEREOF, THE DEFINITION OF “CHANGE IN CONTROL,” AS SET FORTH IN ARTICLE I OF
THE EMPLOYMENT AGREEMENT, IS HEREBY AMENDED, AS FOLLOWS:


 

(A)                                  BY MODIFYING PARAGRAPH (D) OF THE
DEFINITION OF CHANGE IN CONTROL AS FOLLOWS: “A COMPLETE LIQUIDATION OR
DISSOLUTION OF THE COMPANY OR THE SALE OR OTHER DISPOSITION OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY, INCLUDING, BUT NOT LIMITED TO A
SALE TRANSACTION, OTHER THAN TO A CORPORATION, WITH RESPECT TO WHICH FOLLOWING
SUCH SALE OR OTHER DISPOSITION, INCLUDING, BUT NOT LIMITED TO A SALE TRANSACTION
(A) MORE THAN 50% OF, RESPECTIVELY, THE THEN OUTSTANDING SHARES OF COMMON STOCK
OF SUCH CORPORATION AND THE COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING
SECURITIES OF SUCH CORPORATION ENTITLED TO VOTE GENERALLY IN THE ELECTION OF
DIRECTORS IS THEN BENEFICIALLY OWNED, DIRECTLY OR INDIRECTLY, BY ALL OR
SUBSTANTIALLY ALL OF THE INDIVIDUALS AND ENTITIES WHO WERE THE BENEFICIAL
OWNERS, RESPECTIVELY, OF THE OUTSTANDING COMPANY COMMON STOCK AND OUTSTANDING
COMPANY VOTING SECURITIES IMMEDIATELY PRIOR TO SUCH SALE OR OTHER DISPOSITION,
INCLUDING BUT NOT LIMITED TO A SALE TRANSACTION, IN SUBSTANTIALLY THE SAME
PROPORTION AS THEIR OWNERSHIP, IMMEDIATELY PRIOR TO SUCH SALE OR OTHER
DISPOSITION, OF THE OUTSTANDING COMPANY COMMON STOCK AND OUTSTANDING COMPANY
VOTING SECURITIES, AS THE CASE MAY BE, (B) NO PERSON (EXCLUDING THE COMPANY AND
ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) OF THE COMPANY OR SUCH CORPORATION
AND ANY PERSON BENEFICIALLY OWNING, IMMEDIATELY PRIOR TO

 

--------------------------------------------------------------------------------


 

such sale or other disposition, including, but not limited to a Sale
Transaction, directly or indirectly, 50% or more of the Outstanding Company
Common Stock or Outstanding Company Voting Securities, as the case may be)
beneficially owns, directly or indirectly, 50% or more of, respectively, the
then outstanding shares of common stock or such corporation and the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors and (C) at least a
majority of the members of the board of directors of such corporation were
members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Board providing for such sale or other disposition of
assets of the Company, including, but not limited to a Sale Transaction.

 

(B)                                 BY DELETING THE PARAGRAPH WHICH IMMEDIATELY
FOLLOWS PARAGRAPH (D) OF THE DEFINITION OF CHANGE IN CONTROL.

 


3.                                       CIC DATE. THE FOLLOWING DEFINITION OF
CIC DATE IS ADDED AFTER THE DEFINITION OF  “CHANGE IN CONTROL” AND BEFORE THE
DEFINITION OF “CONFIDENTIAL INFORMATION: “THE DATE ON WHICH A TRANSACTION WHICH
CONSTITUTES A CHANGE IN CONTROL CLOSES.”


 


4.                                       GOOD REASON.  ALL REFERENCES TO
“EMPLOYEE” IN THE DEFINITION OF “GOOD REASON” ARE RESTATED TO READ “EXECUTIVE”.
THE LAST SENTENCE OF THE DEFINITION OF “GOOD REASON” IS AMENDED AND RESTATED TO
READ: “FOR THIS PURPOSE, IF EXECUTIVE IS TERMINATED BY THE COMPANY WITHOUT CAUSE
BEFORE THE CIC DATE AND SUCH TERMINATION IS IN CONNECTION WITH THE CHANGE IN
CONTROL, EMPLOYEE WILL BE DEEMED TO HAVE CONTINUED HIS EMPLOYMENT THROUGH THE
DATE WHICH IS NINETY DAYS (90) FOLLOWING THE CIC DATE.”


 


5.                                       SALE TRANSACTION. PARAGRAPH (A) OF THE
DEFINITION OF “SALE TRANSACTION” IS AMENDED AND RESTATED AS FOLLOWS: “(A) A SALE
OR OTHER DISPOSITION BY THE COMPANY OF ALL OR SUBSTANTIALLY ALL OF ITS
ASSETS;”.  THE WORD “OR” IS INSERTED (I) AFTER THE END OF PARAGRAPH (A) OF THE
DEFINITION OF SALE TRANSACTION AND BEFORE THE BEGINNING OF PARAGRAPH (B) OF THE
DEFINITION OF SALE TRANSACTION; AND (II) AFTER THE END OF PARAGRAPH (B) OF THE
DEFINITION OF SALE TRANSACTION AND BEFORE THE BEGINNING OF PARAGRAPH (C) OF THE
DEFINITION OF SALE TRANSACTION.  PARAGRAPH (D) OF THE DEFINITION OF SALE
TRANSACTION SHALL BE DELETED IN ITS ENTIRETY.


 


6.                                       TOTAL CONSIDERATION.  THE DEFINITION
OF  “TOTAL CONSIDERATION” IS AMENDED AND RESTATED TO READ: “THE TOTAL
CONSIDERATION PAID AND TO BE PAID (WHICH SHALL BE DEEMED TO INCLUDE AMOUNTS PAID
OR TO BE PAID INTO ESCROW), DIRECTLY OR INDIRECTLY, REGARDLESS OF HOW ALLOCATED
OR THE FORM OF CONSIDERATION, TO THE COMPANY OR ITS SECURITY HOLDERS IN
CONNECTION WITH A SALE TRANSACTION, INCLUDING, WITHOUT LIMITATION:  (I) CASH;
(II) NOTES OR DEBT (VALUED AT FACE) OR EQUITY SECURITIES (WHICH, IF OF THE SAME
CLASS AS SECURITIES WHICH ARE PUBLICLY TRADED, SHALL BE VALUED AT THE AVERAGE OF
THE LAST CLOSING MARKET PRICE THEREOF ON EACH OF THE FIVE TRADING DAYS PRIOR TO
THE CLOSING OF THE SALE TRANSACTION) AND OTHER PROPERTY; (III) THE VALUE OF
ASSUMED, “CASHED OUT” OR SUBSTITUTED OPTIONS, WARRANTS OR OTHER RIGHTS TO
ACQUIRE CAPITAL STOCK (WHETHER OR NOT VESTED); (IV) ANY INTEREST-BEARING
INDEBTEDNESS, OR CAPITAL LEASE OBLIGATIONS OF THE COMPANY OR OTHERS ASSUMED BY
AN ACQUIRING PARTY IN AN ACQUISITION OF ASSETS OR WHICH REMAIN OUTSTANDING AT
THE TIME OF THE CLOSING OF THE SALE TRANSACTION IN ALL OTHER CASES; (V) PAYMENTS
TO BE MADE IN INSTALLMENTS OR OTHERWISE DEFERRED, INCLUDING AMOUNTS HELD IN
ESCROW; (VI) CONTINGENT PAYMENTS, RELATED TO FUTURE EARNINGS OR OPERATIONS;
(VII) ANY ASSETS (WHETHER CASH, CASH EQUIVALENTS, SECURITIES OR OTHER PROPERTY)
OF THE COMPANY WHICH ARE PAID IN THE FORM OF DIVIDENDS, CAPITAL DISTRIBUTIONS,
PARTIAL

 

2

--------------------------------------------------------------------------------


 

or total liquidating distributions or otherwise to its security holders other
than in the ordinary course of business; and (viii) any other form of
consideration to be paid, including amounts over normal salaries, severance,
salary continuances and executive retention programs, reimbursement for taxes,
payments for non-competition agreements, confidentiality agreements, consulting
agreements, license agreements and above market rentals.  In the case of a
recapitalization, Total Consideration includes the value of any capital stock of
the Company or rights to acquire capital stock of the Company (whether or not
vested) that roll over or otherwise remain outstanding following the Sale
Transaction.  The value of all non-cash consideration, other than consideration
in the form of notes or debt, or equity securities, which are of a class which
is publicly traded, shall be the fair market value thereof as mutually agreed by
Executive and Company in writing, or if Executive and Company are unable to
reach an agreement within 30 days after the closing of the Sale Transaction, as
determined by an investment banker or other person experienced in valuing such
non-cash consideration mutually acceptable to Executive and the Company. The
determination of the investment banker or other person shall be binding on
Executive and Company, and Executive and Company shall each be responsible for
paying one-half of the fees of any such investment banker or other person.


 


7.                                       SALE BONUS.  THE LAST SENTENCE OF THE
FIRST PARAGRAPH OF ARTICLE IV OF THE AGREEMENT IS AMENDED AND RESTATED TO READ:
“THE SALE BONUS WILL BE PAYABLE TO EXECUTIVE PROMPTLY UPON CONSUMMATION OF THE
SALE TRANSACTION.”


 


8.                                       SEVERANCE PAYMENT. 


 


PARAGRAPH (A) OF ARTICLE VI OF THE AGREEMENT IS AMENDED AND RESTATED TO READ:
“AN AMOUNT EQUAL TO EXECUTIVE’S ANNUAL BASE SALARY AS IN EFFECT ON THE DATE OF
TERMINATION PAYABLE IN FULL ON THE DATE OF TERMINATION.”


 


PARAGRAPH (B) OF ARTICLE VI OF THE AGREEMENT IS AMENDED TO READ: “CONTINUATION
OF ALL HEALTH AND WELFARE BENEFITS FOR EXECUTIVE AND HIS/HER DEPENDENTS FOR A
PERIOD OF 12 MONTHS FOLLOWING TERMINATION AT THE SAME OR COMPARABLE LEVELS OF
COVERAGE, PROVIDED, HOWEVER, THAT IF SUCH HEALTH AND WELFARE BENEFITS ARE NOT
AVAILABLE FROM THE COMPANY FOR ANY REASON, THEN, ON THE DATE THAT SUCH BENEFITS
ARE NO LONGER AVAILABLE, THE COMPANY SHALL PAY EXECUTIVE A LUMP SUM SUFFICIENT
TO ENABLE EXECUTIVE TO OBTAIN EQUIVALENT HEALTH AND WELFARE BENEFITS FROM
ANOTHER SOURCE.”


 


9.                                       NO OBLIGATION TO FUND. ARTICLE XI OF
THE AGREEMENT IS DELETED IN ITS ENTIRETY.


 


10.                                 RELEASE OF CLAIMS REQUIRED FOR CERTAIN
BENEFITS.  THE LAST SENTENCE OF ARTICLE XVII OF THE AGREEMENT IS AMENDED AND
RESTATED TO READ: “EXECUTIVE UNDERSTANDS THAT HE/SHE WILL NOT BE ENTITLED TO
RECEIVE ANY PAYMENTS UNTIL HE/SHE EXECUTES AND DELIVERS THE SEPARATION
AGREEMENT, AND THE REVOCATION PERIOD SET FORTH IN THE SEPARATION AGREEMENT HAS
RUN.”


 


11.                                 SEPARATION AGREEMENT.  THE FIRST SENTENCE OF
THE FIRST PARAGRAPH OF PARAGRAPH 9 OF THE SEPARATION AGREEMENT, WHICH IS
ATTACHED AS ADDENDUM A TO THE EMPLOYMENT AGREEMENT, IS AMENDED TO DELETE THE
WORD “INSURERS” AFTER THE WORDS “PAST, PRESENT, AND FUTURE” AND BEFORE THE WORDS
“REPRESENTATIVES, OFFICERS, …”


 


12.                                 AFFIRMATION.  IN ALL OTHER RESPECTS THE
EMPLOYMENT AGREEMENT IS AFFIRMED.

 

3

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, and intending to be legally bound, the undersigned have
caused this Amendment to Employment Agreement to be executed as of the date
first written above.

 

EXECUTIVE

GARDENBURGER, INC.

 

 

 

 

/s/ Lori Luke

 

By:

/s/ Scott Wallace

 

Lori Luke

 

Scott Wallace

 

 

President & Chief Executive Officer

 

4

--------------------------------------------------------------------------------

 